Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4,6-10,12,14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Beskow et al. (WO2008074014A2).
	Regarding claim 1, Beskow teaches 
a body (see figure 1a, figure 1b) having a first end configured to be engaged by a user (para 054) during operation and a second end spaced from the first end (see figure 1a area below grip 106);
a supply tank (fluid supply tank 116, figure 1b para 063) connected to the body and configured to store a cleaning fluid;
a cleaning head (cleaning head 102, figure 1a, 1b) pivotally connected to the second end of the body (figures 1a, figure 1b; para 068), the cleaning head having a bottom (see figures 4, 102 cleaning head; para 054) configured to face a surface to be cleaned and a top spaced above the bottom;
a distributor (fluid distributor 722, figure 10, 13; para 0107) fluidly connected to the supply tank to deliver the cleaning fluid from the supply tank;
a suction nozzle (fluid inlet 1500, figures 15a-15c) having an inlet configured to draw fluid from the surface into the suction nozzle, the suction nozzle being releaseably connected to the cleaning head (see para 0116, figures 15a-15c), such that the suction nozzle is removable (para 0116 discloses that removable by user for cleaner, and figure 15a); 
a suction source (vacuum source 108, para 061) in fluid communication with the suction nozzle, the suction source operable to draw fluid into the suction nozzle; and
a recovery tank (recovery tank 118, figures 1-3) in fluid communication with the suction nozzle and the suction source, the recovery tank configured to store fluid drawn through the suction nozzle.
	Beskow does not explicitly state that suction nozzle is removable in a downward direction from the bottom of the cleaning head. 

	However, Beskow does disclose that suction nozzle (see fluid inlet 1500, as shown in figures 15a) is inserted within the bottom of the cleaning head within initial embodiment (cleaning head 102, figures 15), and other embodiments (cleaning head 102 and fluid inlet 1400, figures 14a). 
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Beskow to explicitly have a user to remove suction nozzle in the downward direction which only involves routine skill in the art. This modification would make it easier for a user to remove a suction nozzle from the cleaning apparatus of Beskow. 
Regarding claim 2, modified Beskow teaches a suction conduit (passage 1512, figure 15a) fluidly connected to an outlet of the suction nozzle (outlet 1504, figure15a-c) and the recovery tank (recovery tank 118 para 063, 116), such that the suction source draws fluid from the surface, through the suction nozzle and into the recovery tank ((para 055- 061 0110, 116).
Regarding claim 3, modified Beskow teaches a brushroll (agitator 110, figure 1a-1b) positioned proximate the bottom of the cleaning head, the brushroll being configured to engage the surface during operation (para 061).
Regarding claim 4, modified Beskow teaches the suction nozzle is configured to engage the brushroll (see figure 15c fluid inlet 1500; para 0116), such that the suction source draws fluid from the brushroll into the suction nozzle.
Regarding claim 6, modified Beskow teaches a fastener (pivots 1506, figure 15a; para 0116) configured to releasably connect the suction nozzle to the cleaning head, wherein the fastener is removable by a user without the use of tools, such that the suction nozzle is removable in the downward direction from the bottom of the cleaning head without the use of tools.
	Regarding claim 7, modified Beskow teaches a fastener (pivots 1506, figure 15a; para 0016) configured to releasably connect the suction nozzle to the cleaning head,
	However, Beskow fails to disclose that there is fastener that is a screw that involve connecting the suction nozzle to the cleaning head, but does teach the threaded fasteners to when connecting suction nozzle to cleaning head within different embodiment (see para 0114).
	It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Beskow to explicitly to include a screw fastener which is well known in the art to be use to connect components together. This modification would allow suction nozzle not be removable without the use of tools reducing the chances of the suction nozzle of accidently coming off. 
	Regarding claim 8, modified Beskow fails to disclose the use the suction nozzle includes an upwardly extending protrusion and the cleaning head defines a recess sized to receive the upwardly extending protrusion.
	However, Beskow does teach within different embodiment the suction nozzle can include various types attachments for connecting to the cleaning head and engage the openings within the cleaning head (para 0114). 
	It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Beskow to explicitly to include an upwardly extending protrusion and where the recess of the cleaning receives the protrusion this involves only routine skill in the art. This modification would allow for the suction nozzle to be secure to the cleaning head, and reduce the chances of the being accidently removed. 
	Regarding claim 9, Beskow as modified in claim 8 teaches a fastener configured to connect the upwardly extending protrusion of the suction nozzle to the recess of the cleaning head to thereby retain the protrusion within the recess (para 0114).
	Regarding claim 10, Beskow teaches
 a housing (cleaning head 102, figure 1a,1b) defining a bottom configured to face the surface to be cleaned, and a top spaced above the bottom (see cleaning head 102, figure 4; para 054);
a distributor (fluid distributor 722, figure 10, 13; para 0107) configured to receive cleaning fluid from a supply tank (fluid supply tank 116, figure 1b para 063) and to deliver the cleaning fluid; and a suction nozzle (fluid inlet 1500, figures 15a-15c) having an inlet configured to draw fluid from the surface into the suction nozzle, the suction nozzle being releaseably connected to the housing.
Beskow does not explicitly state that suction nozzle is removable in a downward direction from the bottom of the housing. 
	However, Beskow does disclose that suction nozzle (see fluid inlet 1500, as shown in figures 15a) is inserted within the bottom of the cleaning head within initial embodiment (cleaning head 102, figures 15), and other embodiments (cleaning head 102 and fluid inlet 1400, figures 14a). 
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Beskow to explicitly have a user to remove suction nozzle in the downward direction which only involves routine skill in the art. This modification would make it easier for a user to remove a suction nozzle from the cleaning apparatus of Beskow.
Regarding claim 11, Beskow teaches a brushroll (agitator 110, figure 1a-1b) positioned proximate the bottom of the housing, the brushroll being configured to engage the surface during operation.
Regarding claim 12, modified Beskow teaches the suction nozzle (see fluid inlet 1500, as shown in figures 15a-15c; para 0116) is configured to engage the brushroll, such that a suction source is configured to draw fluid from the brushroll into the suction nozzle.
Regarding claim 14, modified Beskow teaches the suction nozzle (see fluid inlet 1500, as shown in figures 15a-15c; para 0116) is configured to draw fluid directly from the surface into the suction nozzle.
Regarding claim 15, Beskow teaches a fastener (pivots 1506, figure 15a; para 0016) configured to releasably connect the suction nozzle to the housing, wherein the fastener is removable by a user without the use of tools, such that the suction nozzle is removable from the lower surface of the housing without the use of tools.
Regarding claim 16, modified Beskow teaches a fastener (pivots 1506, figure 15a; para 0016) configured to releasably connect the suction nozzle to the cleaning head,
However, Beskow fails to disclose that there is fastener that is a screw that involve connecting the suction nozzle to the cleaning head, but does teach the threaded fasteners to when connecting suction nozzle to cleaning head within different embodiment (see para 0114).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Beskow to explicitly to include a screw fastener which is well known in the art to be use to connect components together. This modification would allow suction nozzle not be removable without the use of tools reducing the chances of the suction nozzle of accidently coming off.
Regarding claim 17, modified Beskow fails to disclose the use the suction nozzle includes an upwardly extending protrusion and the cleaning head defines a recess sized to receive the upwardly extending protrusion.
However, Beskow does teach within different embodiment the suction nozzle can include various types attachments for connecting to the cleaning head and engage the openings within the cleaning head (para 0114). 
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Beskow to explicitly to include an upwardly extending protrusion and where the recess of the cleaning receives the protrusion this involves only routine skill in the art. This modification would allow for the suction nozzle to be secure to the cleaning head, and reduce the chances of the being accidently removed. 
Regarding claim 18, Beskow as modified in claim 17 teaches a fastener configured to connect the upwardly extending protrusion of the suction nozzle to the recess of the cleaning head to thereby retain the protrusion within the recess (para 0114).
Regarding claim 19, Beskow 
a housing (cleaning head 102, figure 1a, 1b) defining a bottom configured to face the surface to be cleaned, and a top spaced above the bottom (see cleaning head 102, figure 4; para 054);
a brushroll (agitator 110, figure 1a-1b) positioned proximate the bottom of the housing, the brushroll being configured to engage the surface during operation, the brushroll being releaseably connected to the housing such that the brushroll is removable in an upward direction from the top of the housing; and
a suction nozzle (fluid inlet 1500, figures 15a-15c) having an inlet configured to draw debris from the surface into the suction nozzle, the suction nozzle being releaseably connected to the housing.
Beskow does not explicitly state that suction nozzle is removable in a downward direction from the bottom of the housing
However, Beskow does disclose that suction nozzle (see fluid inlet 1500, as shown in figures 15a) is inserted within the bottom of the cleaning head within initial embodiment (cleaning head 102, figures 15), and other embodiments (cleaning head 102 and fluid inlet 1400, figures 14a). 
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Beskow to explicitly have a user to remove suction nozzle in the downward direction which only involves routine skill in the art. This modification would make it easier for a user to remove a suction nozzle from the cleaning apparatus of Beskow.
Claim(s) 5, 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Beskow et al. (WO2008074014A2) in view of Redding et al. (US 5,584,095).
Regarding claim 5, Beskow teaches all limitations stated above in claim 1, but fails to teach the brushroll is releaseably connected to the cleaning head such that the brushroll is removable in an upward direction from the top of the cleaning head. However, Beskow does teach agitator can be removed (para 071).
Redding teaches an upright steerable vacuum cleaner with removable top cover and removable brushroll that is removed in an upward direction (see col 7 lines 1-6). 
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified Beskow to include the teachings Redding so that there is a cover and a brushroll is removable in upward direction. This modification would allow a user to easily access components within the cleaning head.
Regarding claim 13, Beskow teaches all limitations stated above in claim 10, but fails to teach the brushroll is releaseably connected to the cleaning head such that the brushroll is removable in an upward direction from the top of the cleaning head. However, Beskow does teach agitator can be removed (para 071).
Redding teaches an upright steerable vacuum cleaner with removable top cover and removable brushroll that is removed in an upward direction (see col 7 lines 1-6). 
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified Beskow to include the teachings Redding so that there is a cover and a brushroll is removable in upward direction. This modification would allow a user to easily access components within the cleaning head.
Regarding claim 20, Beskow teaches all limitations stated above in claim 19, a cover removably coupled to the housing, such that while the cover is installed on the housing, the cover is configured to cover the brushroll, and such that while the cover is removed, the brushroll is accessible from the top of the housing. However, Beskow does teach agitator can be removed (para 071).
Redding teaches an upright steerable vacuum cleaner with removable top cover and removable brushroll that is removed in an upward direction (see col 7 lines 1-6). 
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified Beskow to include the teachings Redding so that there is a cover and a brushroll is removable in upward direction. This modification would allow a user to easily access components within the cleaning head.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390. The examiner can normally be reached Monday - Thursday 6:30am - 4:00pm and Friday 6:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH AKYAA FORDJOUR/Examiner, Art Unit 3723                                                                                                                                                                                            
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723